Citation Nr: 0008084	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-21 986	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
eye disability as secondary to service-connected right eye 
disability.

2.  Entitlement to an increased evaluation for surgical 
aphakia, with intraocular lens, of the right eye, currently 
rated as 30 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
rectal sphincter impairment with hemorrhoids and chronic 
constipation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  An August 1998 decision of the Board of 
Veterans' Appeals (Board) reopened the veteran's claim for 
service connection for gastrointestinal disability and 
granted service connection for this disability.  The issue of 
entitlement to an increased evaluation for right eye 
disability was remanded in August 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development, to include adjudication 
of the raised issue of whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for left eye disability on a secondary basis.  A 
March 1999 rating decision assigned a noncompensable 
evaluation for the veteran's service-connected rectal 
sphincter impairment with chronic constipation, effective 
August 21, 1996, and determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for left eye disability as secondary 
to service-connected right eye disability.  A May 1999 rating 
decision granted an increased evaluation of 10 percent for 
the veteran's service-connected gastrointestinal disability, 
to include status post hemorrhoidectomy, effective August 21, 
1996.  The veteran timely appealed the March and May 1999 
determinations.


FINDINGS OF FACT

1.  Service connection was denied for left eye disability as 
secondary to service-connected right eye disability in an 
unappealed rating decision dated in September 1995.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the September 1995 
rating decision.

3.  All available evidence necessary for an equitable 
determination of the veteran's evaluation claims has been 
obtained.

4.  There is aphakia of the right eye, with light perception 
only; the veteran is not blind in the left eye.

5.  The veteran's hemorrhoids are not productive of 
persistent bleeding or anemia, and fissures are not shown.

6.  The veteran's constipation is analogous to moderate 
irritable colon syndrome.

7.  The veteran's rectal sphincter impairment does not result 
in fecal leakage.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for left eye disability as secondary 
to service-connected right eye disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  An evaluation in excess of 30 percent for right eye 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.383, 4.7, 4.14, 4.84a, Diagnostic 
Codes 6029, 6070 (1999).

3.  The components of the veteran's service-connected 
gastrointestinal disability warrant separate evaluations of 
10 percent for hemorrhoids, 10 percent for constipation and 
noncompensable for rectal sphincter impairment.  38 U.S.C.A. 
§ 1155 (West 1991).  38 C.F.R. §§ 4.7, 4.20, 4.114, 
Diagnostic Codes 7319, 7332, 7336 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (1999).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection was denied for left eye disability as 
secondary to service-connected right eye disability by rating 
decision dated in September 1995.  The veteran was notified 
of the decision later in October 1995 and did not file a 
timely appeal.

Evidence on file at the time of the September 1995 rating 
decision consisted of the veteran's service medical records, 
private medical reports beginning in November 1976, and VA 
examination reports beginning in November 1982.

The veteran's service medical records do not show any left 
eye disability.  According to a November 1976 medical report 
from Thomas E. Atkinson, M.D., the veteran had an advanced 
cataract in the right eye, refractive error, and 
blepharospasm in the left eye.  When examined by Desmond 
Curran, M.D., a week later in November 1976, it was noted 
that the veteran's left eye was normal.  Corrected visual 
acuity in the left eye was 20/20.  A right eye cataract was 
diagnosed.  

On VA special eye examination in November 1982, the veteran 
complained of bilateral eye disability.  Corrected distant 
visual acuity was 20/25 in the right eye and 20/40 in the 
left eye.  The diagnoses were surgical aphakia with 
intraocular lens in the right eye, immature cataract in the 
left eye, and question of early retinal pigment changes in 
both eyes.  

According to a March 1995 statement from Thomas G. Prater, 
M.D., the veteran had undergone cataract surgery in the left 
eye with a posterior chamber implant and had benign essential 
blepharospasm, which forced his eyelids to shut frequently.  
Dr. Prater noted that the veteran could see well out of his 
left eye.  Dr. Prater indicated in a July 1995 statement that 
the veteran had pseudophakia in the left eye and progressive 
posterior capsular haze, with decreased vision to 20/60.  

On VA eye examination in July 1995, uncorrected distant 
visual acuity in the left eye was 20/40, corrected to 20/30.  
The diagnoses included posterior chamber IOL in the left eye, 
with mild posterior epithelial changes in the macular area.

Evidence received by VA after the September 1995 rating 
decision consists of VA outpatient records beginning in June 
1995, private medical evidence dated in May and August 1998, 
VA examination reports dated in November 1998 and April 1999, 
and statements by the veteran.

VA outpatient records from June to October 1995 reveal visual 
problems in both eyes, with left eye visual acuity corrected 
to 20/100+ in June 1995, with pin hole (P.H.) vision of 
20/30; corrected visual acuity was 20/40 P.H.N.I. in October 
1995.  According to an August 1998 statement from Dr. Prater, 
he last saw the veteran in April 1995, at which time his 
visual acuity was light perception in the right eye and 20/50 
in the left eye.  It was also noted by Dr. Prater that the 
left eye had a lens implant in good position, an open 
posterior capsule, benign central blepharospasm, and moderate 
peripheral constriction.  

On VA special eye examination in November 1998, uncorrected 
visual acuity was light perception only in the right eye and 
20/30-1 in the left eye, corrected to 20/30+1.  The diagnoses 
included bilateral pseudophakia, bilateral age related 
macular degeneration, ocular hypertension versus early open 
angle glaucoma of the left eye, and essential blepharospasm 
of the left eye.  The examiner noted that there was no 
connection between the veteran's service-connected right eye 
disability and either possible early open angle glaucoma of 
the left eye or blepharospasm.  The examiner concluded that 
the veteran was able to see relatively well out of his left 
eye, that most of the conditions affecting his left eye 
appeared to be primarily age related, that the conditions 
affecting the left eye did not appear to be etiologically 
related to service or to service injury, and that the left 
eye conditions did not appear to be caused or chronically 
worsened by his service-connected right eye disability.

The medical evidence received since the September 1995 rating 
decision shows continued left eye disability but does not 
contain any medical opinion linking any left eye disability 
to service or to service-connected right eye disability.  In 
fact, the VA ophthalmologist noted in November 1998 that most 
of the veteran's left eye problems were age related and that 
the left eye conditions did not appear to be caused or 
chronically worsened by service injury or service-connected 
right eye disability.  Therefore, the medical evidence added 
to the record since the September 1995 rating decision is not 
material. 

In his statements the veteran has expressed his belief that 
he has a left eye disability due to service-connected right 
eye disability.  However, his lay assertions of medical 
causation cannot serve as a predicate to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, 
the claim for service connection for left eye disability has 
not been reopened.

Evaluations

The veteran's evaluation claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of these claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's right eye and gastrointestinal disabilities.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

Right Eye

VA outpatient records from August 1995 to August 1996 reveal 
that corrected visual acuity in October 1995 was shadows only 
in the right eye and 20/40-3 in the left eye.  Corrected 
visual acuity in June 1996 was shadows only in the right eye 
and 20/30 in the left eye.

According to the August 1998 statement from Dr. Prater, the 
veteran's visual acuity in April 1995 was light perception in 
the right eye and 20/50 in the left eye.

On VA special eye examination in November 1998, uncorrected 
distant visual acuity was light perception only in the right 
eye and 20/30-1 in the left eye, corrected to 20/30+1.  The 
diagnoses included the following disabilities of the right 
eye: History of periocular trauma of the eye with related 
service-connected rating for surgical aphakia with loss of 
use of the eye; pseudophakia; age related macular 
degeneration; status post penetrating keratoplasty; and 
secondary glaucoma, now end-stage.

A 30 percent evaluation is assigned for unilateral or 
bilateral aphakia.  Note: The 30 percent rating prescribed 
for aphakia is the minimum rating to be applied to the 
unilateral or bilateral condition and is not to be combined 
with any other rating for impaired vision.  Combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  A 
30 percent evaluation is assigned when there is blindness in 
one eye, having only light perception, and visual acuity in 
the other eye is corrected to 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6069, 6070.

Impairment associated with the veteran's non service-
connected left eye disability is not for consideration in 
evaluating the service-connected right eye disability unless 
the veteran is blind in the left eye.  See 38 U.S.C.A. 
§§ 1110, 1131, 1155, 1160 (West 1991); 38 C.F.R. §§ 3.383, 
4.14 (1999); Boyer v. West, 12 Vet. App. 142 (1999).  

The record reflects that the veteran is not blind in the left 
eye, his right eye has not been enucleated and there is no 
cosmetic defect.  The currently assigned evaluation of 30 
percent is consequently the maximum schedular evaluation 
authorized for the service-connected right eye disability.




Gastrointestinal

VA outpatient records from August 1995 to October 1996 reveal 
that the veteran complained of chronic constipation in June 
and August 1996; X-rays of the abdomen in August 1996 showed 
typical findings of osteoarthrosis, with rounded 
calcifications in the epigastric region.  

According to the results of a May 1998 colonoscopy with 
polypectomy from Cox Health Systems, the veteran had left 
colon diverticulosis and an ascending colon polyp, which was 
removed.

On VA rectal and anus examination in December 1998, the 
veteran noted a history of a relaxed sphincter with some 
fecal leakage.  The last ten years he had had alternating 
constipation with occasional diarrhea.  He used bulk 
laxatives and a self-administered enema once a week.  He said 
that he got along fairly well except for severe constipation.  
Physical examination did not reveal any evidence of fecal 
leakage, signs of anemia, fissure, hemorrhoids, or bleeding.  
The anal sphincter was somewhat relaxed but otherwise normal.  
The diagnoses were recurrent rectal polyps, chronic 
constipation, and weak rectal sphincter secondary to previous 
surgery.  Blood tests in December 1998 were within normal 
limits.

At a VA rectal and anus examination in April 1999 the veteran 
reported constipation despite attempts to control it with 
diet and medication.  The veteran said that he did not have 
fecal leakage, thrombosis or hemorrhoids, and that he did not 
use pads.  On physical examination, there was no anal 
tenderness.  The vault was considered enlarged and there was 
evidence of internal hemorrhoids.  Sclerae and nail beds were 
pale.  It was felt that the veteran should be able to sit, 
stand, or walk six hours of an eight hour day with 
appropriate rest periods but that he should avoid overhead 
work and repetitive activities that increase his abdominal 
strain.  The diagnoses were status post hemorrhoidectomy, 
internal hemorrhoids, and chronic constipation.  Blood tests 
in May 1999 revealed that red blood cell count, hemoglobin, 
and hematocrit levels were all within normal limits.  

The veteran's gastrointestinal claim is an original claim 
that was placed in appellate status by a Notice of 
Disagreement expressing disagreement with an initial rating 
award.  The rule from Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The RO has evaluated the disability as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides 
that internal or external hemorrhoids warrant a 
noncompensable evaluation if they are mild or moderate.  
Large or thrombotic hemorrhoids, which are irreducible with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent evaluation.  A 30 percent evaluation is 
warranted for persistent bleeding with secondary anemia, or 
with fissures.

The evidence reflects that no hemorrhoids were found on the 
December 1998 VA examination.  Internal hemorrhoids were 
found on the April 1999 VA examination, but no fissures, 
bleeding or evidence of anemia was found.  There is no other 
medical evidence of fissures, bleeding or anemia.  Therefore, 
the disability does not more nearly approximate the criteria 
for a 30 percent evaluation under Diagnostic Code 7336.

Although the RO has evaluated the veteran's service-connected 
gastrointestinal disorders as one disability, they are 
separately ratable disorders.  See 38 C.F.R. § 4.114.

Impairment of sphincter control of the rectum and anus 
warrants a noncompensable evaluation if it is healed or 
slight.  A 10 percent evaluation is warranted if there is 
constant slight or occasional moderate leakage; a 30 percent 
evaluation is warranted when there are occasional involuntary 
bowel movements, necessitating the wearing of a pad.  
38 C.F.R. § 4.114, Diagnostic Code 7332.

The medical evidence shows that the veteran has a relaxed 
rectal sphincter.  At the December 1998 VA examination, the 
veteran reported a history of some fecal leakage, but he did 
not report current problems with fecal leakage.  At the April 
1999 VA examination, he denied fecal leakage.  There is no 
medical evidence documenting any problems with fecal leakage 
during the period of time that service connection has been in 
effect for this disability.  Therefore, the Board concludes 
that a compensable evaluation is not in order for this 
component of the veteran's gastrointestinal disability.

The veteran's primary complaint is constipation.  There is no 
diagnostic code specifically applicable to constipation.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the Board's opinion, the veteran's constipation should be 
rated by analogy to irritable colon syndrome.  Irritable 
colon syndrome warrants a noncompensable evaluation if it is 
mild with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  
Severe irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation , with more or less constant 
abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

The medical evidence shows that the veteran has consistently 
complained of chronic constipation.  He treats this condition 
with bulk laxatives and enemas.  However, evidence of 
significant abdominal distress has not been found on the VA 
examinations nor is there other medical evidence of 
significant abdominal distress.  Therefore, the Board 
concludes that the disability most nearly approximates 
moderate irritable colon syndrome, warranting an evaluation 
of 10 percent but not higher.


ORDER

The veteran's application to reopen his claim for service 
connection for left eye disability is denied.

An evaluation in excess of 30 percent for right eye 
disability is denied.

The components of the veteran's service-connected 
gastrointestinal disability warrant separate evaluations of 
10 percent for hemorrhoids, 10 percent for constipation and 
noncompensable for impairment of the rectal sphincter.  To 
this extent, the appeal is granted subject to the criteria 
applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

